ORDER

PER CURIAM.
Employee appeals from the final award of the Labor and Industrial Relations Commission (Commission) which allowed permanent partial disability benefits and denied future medical treatment and temporary total disability.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memoran*332dum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).